Citation Nr: 1802141	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1977 to October 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied claims of service connection for left and right knee disabilities.

The Veteran submitted his notice of disagreement in June 2012 and a statement of the case (SOC) was issued in August 2013. The Veteran filed his Form 9 in October 2013. 

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

The Veteran was afforded a VA knee examination in May 2011 by R.P.  The examiner noted that the Veteran's onset of bilateral knee pain began significantly after his time in the military.  He served in the military from 1977 through 1981, and his knees really began hurting in the 1990s after a gradual onset. He had two surgeries in the year 2001 and 2006 respectively.  The examiner opined that the Veteran's bilateral knee degenerative joint disease is not related to his time in the military.  However, the claims file was not available for review to the examiner and the examiner did not consider the Veteran's documented treatment for pain and swelling and patellar spurs in his left knee during service in February 1981 and June 1981.  Therefore, the May 2011 VA examination is inadequate to this extent.

The Veteran was afforded two addendum opinions to the May 2011 VA examination in November 2011 and May 2012 by M.G., MN, APRN.  The May 2012 opinion recognized the in-service treatment of the left knee, and noted the May 2011 VA examination diagnosis of bilateral degenerative joint disease of the knees with the opinion that the onset of the chronic condition started in the 1990s with gradual onset which was not related to service.  The current examiner opined that the degenerative joint disease of the knees was not related to the patellar spur of the left knee noted during service "based on etiology of conditions and 30 year time period between condition in service and current condition with lack of chronicity." 

The Board finds that the May 2012 opinion is not supported by a sufficient rationale, and an addendum opinion by a physician is necessary.  Additionally, the record reflects that the Veteran is also alternatively seeking secondary service connection of his right knee disability based on his left knee disability. The addendum opinion should address this theory of entitlement as well.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all VA treatment records dated since March 2011.

2. After obtaining any outstanding treatment records, please obtain an addendum opinion to the May 2011 VA examination report and November 2011 and May 2012 addendum opinions by a physician (M.D.) to determine the current nature and etiology of the Veteran's claimed left knee and right knee disabilities. The entire file, should be made available to, and be reviewed by, the VA physician, to include records dated in 2015 and 2016 from Piedmont Orthopaedic Associates.  

The VA physician is requested to do the following:

(a) Provide an opinion as to whether any current left knee and right knee disability is at least as likely as not (a 50 percent or greater probability) related to service, to include symptomatology noted in February 1981 and June 1981. Please explain the nature of patellar spurs and degenerative joint disease in regard to the likelihood that spurs can develop into degenerative joint disease and/or predispose an individual into developing degenerative joint disease.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran developed arthritis of the left knee and right knee within one year of his separation from active military service in October 1981. If so, please describe the manifestations.

(c) Provide an opinion as to: 1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused by his left knee disability; and 2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was aggravated by his left knee disability.

A complete rationale for all opinions should be provided. If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3. After completing the above actions, readjudicate the Veteran's claims. If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




